Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), *599rendered May 8, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the verdict sheets submitted to the jury were not proper is unpreserved for appellate review since he failed to object to their submission (see, CPL 470.05 [2]; see, People v Battles, 141 AD2d 748; People v Monroe, 135 AD2d 741; cf, People v Nimmons, 72 NY2d 830; People v Valle, 143 AD2d 160).
The sentence imposed does not warrant modification (see, People v Suitte, 90 AD2d 80, 86-87). Lawrence, J. P., Spatt, Sullivan and Balletta, JJ., concur.